          Case 1:10-cr-00228-LTS Document 1539 Filed 04/03/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------
                                                      )                           ECF CASE
UNITED STATES OF AMERICA                              )
                                                      ) NOTICE OF APPEARANCE AND REQUEST
                  v.                                  ) FOR ELECTRONIC NOTIFICATION
                                                      )
DANIEL BONVENTRE et al.,                              )                       10 Cr. 228 (LTS)
                                                         )
                      Defendants.                        )
                                                         )
------------------------------------------------------

TO:      Clerk of Court
         United States District Court
         Southern District of New York

         The undersigned attorney respectfully requests the Clerk to note his appearance in this case

and to add him as a Filing User to whom Notices of Electronic Filing will be transmitted in this

case.

                                                         Respectfully submitted,

                                                         AUDREY STRAUSS
                                                         Attorney for the United States, Acting
                                                         Under Authority Conferred by 28 U.S.C. § 515



                                                         by:      /s/ Noah Solowiejczyk
                                                                Noah Solowiejczyk
                                                                Assistant United States Attorney
                                                                (212) 637-2473
                                                                noah.solowiejczyk@usdoj.gov
